TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00272-CR
NO. 03-10-00273-CR



Lehi Barlow Jeffs aka Lehi Barlow Allred, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT

NOS. 1000 & 1001, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's fourth motions for extension of time to file a brief are granted in part. 
Appellant's counsel is ordered to tender a brief or briefs in these causes no later than
January 31, 2011.  No further extensions of time will be granted.
It is ordered January 4, 2011.
 
Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish